DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kamilo Keher on 8/3/2021.
The application has been amended as follows: 
(1) Regarding claim1:
Replace claim 1 by the following:
---A method comprising the steps of:
receiving, in a device, a first signal;
processing said first signal into a first processed signal, wherein said first processed signal is a processed location finder signal;
providing said processed location finder signal to an interface unit of said device;
receiving, in said device, a second signal, wherein said second signal is a signal used in a digital cellular communication system;

transmitting said third processed signal.---
(2) Regarding claim 2:
Replace claim 2 by the following:
---The method of claim 1, further comprising the steps of:
generating, in said device, a fingerprint generated signal;
processing said fingerprint generated signal into a processed fingerprint signal;
using said processed fingerprint signal for authentication of said device;
generating, in said device, a touchscreen generated signal;
processing in a processor of said device said touchscreen generated signal into a processed touchscreen signal; and
using said processed touchscreen signal for operation of said device, wherein said receiving in said device said second signal, and said transmitting said third processed signal is in a Multi Input Multi Output (MIMO) system.---
(3) Regarding claim 3:
Replace claim 3 by the following:
--- The method of claim 1, further comprising the steps of:
processing in said device a camera generated signal into a processed camera signal; and

(4) Regarding claim 6:
Replace claim 6 by the following:
---A method comprising the steps of:
generating, in a device, a touchscreen generated signal;
processing said touchscreen generated signal into a processed touchscreen signal;
using said processed touchscreen signal for control of operation of said device or for providing said processed touchscreen signal to an interface unit of said device;
receiving, in said device, a first data signal from a wireless network;
processing said first data signal into a first processed data signal;
processing said first processed data signal into a second processed data signal, wherein said second processed data signal comprises a Time Constrained Signal (TCS) waveform and Long Response (LR) filtered signal; and
transmitting said second processed data signal to said wireless network.---
(5) Regarding claim 8:
Replace claim 8 by the following:
---A method comprising the steps of:
generating, in a computer, a touchscreen generated signal;
processing said touchscreen generated signal into a processed touchscreen signal;

generating, in said computer, a first data signal;
transmitting said first data signal to a first wireless network;
receiving, in said computer, a second data signal from said first wireless network;
generating, in said computer, a third data signal:
transmitting said third data signal to a cellular system or to said first wireless network or to a second wireless network;
receiving, in said computer, a fourth data signal from said cellular system or from said first or second wireless network;
processing said second data signal into a processed data signal;
processing said processed data signal into a processed signal; and
transmitting said processed signal.---
(6) Regarding claim 9:
Replace claim 9 by the following:
--- A method comprising the steps of:
generating, in a computer, a touchscreen generated signal;
processing said touchscreen generated signal into a processed touchscreen signal;
using said processed touchscreen signal for control of operation of said computer;
generating, in said computer, a first data signal;
transmitting said first data signal to a first wireless network;

generating, in said computer, a third data signal;
transmitting said third data signal to a said first wireless network or to a second wireless network or to a cellular system; and
receiving, in said computer, a fourth data signal from said first or second wireless network or said cellular system, wherein said transmitting said first data signal and said receiving said second data signal, is in a Multi Input Multi Output (MIMO) system, and wherein said third data signal comprises a Time Constrained Signal (TCS) waveform and Long Response (LR) filtered signal.---
(7) Regarding claim 10:
Replace claim 10 by the following:
---A method comprising the steps of:
processing in a device a touch screen generated signal into a processed touch screen control signal;
using said processed touch screen control signal for control of operation of said device;
receiving in said device a first modulated signal;
demodulating said first modulated signal into a demodulated signal;
processing said demodulated signal into a processed location finder signal;
providing said processed location finder signal to an interface unit of said device;
receiving a second modulated signal in said device, wherein said second modulated signal is an Orthogonal Frequency Division Multiplexed (OFDM) signal;
demodulating said second modulated signal into a demodulated OFDM signal;

modulating in said device said processed OFDM signal into a third modulated signal, wherein said third modulated signal is an OFDM modulated signal;
transmitting, said third modulated signal;
receiving, in said device, a camera generated signal;
processing said camera generated signal into a processed camera signal;
modulating said processed camera signal into a fourth modulated signal; and
transmitting said fourth modulated signal.---
(8) Regarding claim 11:
Replace claim 11 by the following:
---The method of claim 10, wherein said processed camera signal comprises a Time Constrained Signal (TCS) waveform and Long Response (LR) filtered signal.---
(9) Regarding claim 13:
Replace claim 13 by the following:
---The method of claim 23, further comprising the steps of:
processing a camera generated signal with said processed location finder signal into a processed camera and location finder signal; and
transmitting or storing said processed camera and location finder signal.---
(10) Regarding claim 15:
Replace claim 15 by the following:
---The method of claim 10, wherein said receiving said second modulated signal and said transmitting, said third modulated signal is in a Multi Input Multi Output (MIMO) system.---

Replace claim 18 by the following:
---The method of claim 1, further comprising the steps of:
generating and processing in said device a motion detector generated signal into a motion detector generated control signal, for control of said device, wherein said digital cellular communication system is a 5G, 4G, 3G or 2G standardized cellular system.---
(12) Regarding claim 20:
Replace claim 20 by the following:
---The method of claim 23, wherein said processed data signal comprises cross-correlated baseband in-phase and quadrature Time Constrained Signal (TCS) waveform and Long Response (LR) filtered signal, further comprising the steps of:
processing a video camera generated signal with said processed location finder signal into a processed video camera and location finder signal; and
transmitting or storing said processed video camera and location finder signal.---
(13) Regarding claim 21:
Replace claim 21 by the following:
---The method of claim 8, wherein said third data signal comprises a Time Constrained Signal (TCS) waveform and Long Response (LR) filtered signal.---
(14) Regarding claim 22:
Replace claim 22 by the following:
---The method of claim 9, further comprising the steps of:
processing said fourth data signal into a processed signal; and

(15) Regarding claim 23:
Replace claim 23 by the following:
---A method comprising the steps of:
receiving, in a device, a signal;
processing said signal into a processed location finder signal;
providing said processed location finder signal to an interface unit of said device;
receiving, in said device, a modulated signal;
demodulating said modulated signal into a demodulated signal;
processing said demodulated signal into a processed signal;
providing said processed signal to said interface unit or to an other interface unit of said device;
generating in said device a data signal;
processing said data signal into a processed data signal;
processing in said device said processed data signal into a processed Modulation Format Selectable (MFS) signal; and
providing said processed MFS signal to a modulator for modulation of said processed MFS signal.---
(16) Regarding claim 24:
Replace claim 24 by the following:
---The method of claim 23, wherein said processed data signal comprises a Time Constrained Signal (TCS) waveform and Long Response (LR) filtered signal.---
(17) Regarding claim 25:

---The method of claim 8, further comprising the steps of:
receiving, in said computer a sensor generated signal;
processing said sensor generated signal into a processed sensor signal, wherein said processed sensor signal is for authentication or for operation of said computer.--
(18) Regarding claim 26:
Replace claim 26 by the following:
---The method of claim 9, further comprising the steps of:
receiving, in said computer a sensor generated signal;
processing said sensor generated signal into a processed sensor signal, wherein said processed sensor signal is for authentication or for operation of said computer.---
(19) Regarding claim 27:
Replace claim 27 by the following:
---The method of claim 6, wherein, said receiving said first data signal and said transmitting said second processed data signal is in a Multi Input Multi Output (MIMO) system.---
(20) Regarding claim 28:
Replace claim 28 by the following:
---The method of claim 6, further having comprising the steps of:
receiving, in said device a sensor generated signal;
processing said sensor generated signal into a processed sensor signal, wherein said processed sensor signal is for authentication or for operation of said device.---

Allowable Subject Matter
Claims 1-3, 6, 8-11, 13, 15, 18, and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-3 and 18:
The present invention describes a method comprising the steps of receiving, in a device, a first signal; processing said first signal into a first processed signal, wherein said first processed signal is a processed location finder signal; providing said processed location finder signal to an interface unit of said device; receiving, in said device, a second signal, wherein said second signal is a signal used in a digital cellular communication system; processing said second signal into a third processed signal; wherein said third processed signal comprises a Time Constrained signal (TCS) waveform and Long Response (LR) filtered signal; and transmitting said third processed signal.  The closest prior art, Ikeda et al. (US 2002/0041240 A1) discloses a similar method, but fails to disclose receiving, in said device, a second signal, wherein said second signal is a signal used in a digital cellular communication system; processing said second signal into a third processed signal; wherein said third processed signal comprises a Time Constrained signal (TCS) waveform and Long Response (LR) filtered signal; and transmitting said third processed signal.  These distinct features have been added to independent claim 1, thus rendering claims 1-3 and 18 allowable.
(2) Regarding claims 6 and 27-28:
The present invention describes a method comprising the steps of generating, in a device, a touchscreen generated signal; processing said touchscreen generated signal into a processed touchscreen signal; using said processed touchscreen signal for 
(3) Regarding claims 8, 21, and 25:
The present invention describes a method comprising the steps of generating, in a computer, a touchscreen generated signal; processing said touchscreen generated signal into a processed touchscreen signal; using said processed touchscreen signal for control of operation of said computer; generating, in said computer, a first data signal; transmitting said first data signal to a first wireless network; receiving, in said computer, a second data signal from said first wireless network; generating, in said computer, a third data signal: transmitting said third data signal to a cellular system or to said first 
(4) Regarding claims 9, 22, and 26:
The present invention describes a method comprising the steps of generating, in a computer, a touchscreen generated signal; processing said touchscreen generated signal into a processed touchscreen signal; using said processed touchscreen signal for control of operation of said computer; generating, in said computer, a first data signal; transmitting said first data signal to a first wireless network; receiving, in said computer, a second data signal from said first wireless network; generating, in said computer, a third data signal; transmitting said third data signal to a said first wireless network or to a second wireless network or to a cellular system; and receiving, in said computer, a 
(5) Regarding claims 10-11 and 15:
The present invention describes a method comprising the steps of processing in a device a touch screen generated signal into a processed touch screen control signal; using said processed touch screen control signal for control of operation of said device; receiving in said device a first modulated signal; demodulating said first modulated signal into a demodulated signal; processing said demodulated signal into a processed location finder signal; providing said processed location finder signal to an interface unit 

The present invention describes a method comprising the steps of receiving, in a device, a signal; processing said signal into a processed location finder signal; providing said processed location finder signal to an interface unit of said device; receiving, in said device, a modulated signal; demodulating said modulated signal into a demodulated signal; processing said demodulated signal into a processed signal; providing said processed signal to said interface unit or to an other interface unit of said device; generating in said device a data signal; processing said data signal into a processed data signal; processing in said device said processed data signal into a processed Modulation Format Selectable (MFS) signal; and providing said processed MFS signal to a modulator for modulation of said processed MFS signal.  The closest prior art, Ikeda et al. (US 2002/0041240 A1) discloses a similar method, but fails to disclose generating in said device a data signal; processing said data signal into a processed data signal; processing in said device said processed data signal into a processed Modulation Format Selectable (MFS) signal; and providing said processed MFS signal to a modulator for modulation of said processed MFS signal.  These distinct features have been added to independent claim 23, thus rendering claims 13, 20, and 23-24 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/4/2021